
	

113 HR 4138 : Executive Needs to Faithfully Observe and Respect Congressional Enactments of the Law Act of 2014
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4138
		IN THE SENATE OF THE UNITED STATES
		March 13, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To protect the separation of powers in the Constitution of the United States by ensuring that the
			 President takes care that the laws be faithfully executed, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Executive Needs to Faithfully Observe and Respect Congressional Enactments of the Law Act of 2014 or the ENFORCE the Law Act of 2014.
		2.Authorization to bring civil action for violation of the take care clause
			(a)In generalUpon the adoption of a resolution of a House of Congress declaring that the President, the head of
			 any department or agency of the United States, or any other officer or
			 employee of the United States has established or implemented a formal or
			 informal policy, practice, or procedure to refrain from enforcing,
			 applying, following, or administering any provision of a Federal statute,
			 rule, regulation, program, policy, or other law in violation of the
			 requirement that the President take care that the laws be faithfully
			 executed under Article II, section 3, clause 5, of the Constitution of the
			 United States, that House is authorized to bring a civil action in
			 accordance with subsection (c), and to seek relief pursuant to sections 2201 and 2202 of title 28, United States Code. A civil action brought pursuant to this subsection may be brought
			 by a single House or both Houses of Congress jointly, if both Houses have
			 adopted such a resolution.
			(b)Resolution describedFor the purposes of subsection (a), the term resolution means only a resolution—
				(1)the title of which is as follows: Relating to the application of Article II, section 3, clause 5, of the Constitution of the United
			 States.;
				(2)which does not have a preamble; and
				(3)the matter after the resolving clause which is as follows: That _______ has failed to meet the requirement of Article II, section 3, clause 5, of the
			 Constitution of the United States to take care that a law be faithfully
			 executed, with respect to _________. (the blank spaces being appropriately filled in with the President or the person on behalf of the
			 President, and the administrative action in question described in
			 subsection (a), respectively).
				(c)Special rulesIf the House of Representatives or the Senate brings a civil action pursuant to subsection (a), the
			 following rules shall apply:
				(1)The action shall be filed in a United States district court of competent jurisdiction and shall be
			 heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.
				(2)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of
			 the United States. Such appeal shall be taken by the filing of a notice of
			 appeal within 10 days, and the filing of a jurisdictional statement within
			 30 days, of the entry of the final decision.
				(3)It shall be the duty of the United States district courts and the Supreme Court of the United
			 States to advance on the docket and to expedite to the greatest possible
			 extent the disposition of any such action and appeal.
				3.ReportNot later than the last day of the first fiscal year quarter that begins after the date of the
			 enactment of this Act, and quarterly thereafter, the Comptroller General
			 of the United States shall submit to the Committees on the Judiciary of
			 the House of Representatives and the Senate, a report on the costs of any
			 civil action brought pursuant to this Act, including any attorney fees of
			 any attorney that has been hired to provide legal services in connection
			 with a civil action brought pursuant to this Act.
		
	Passed the House of Representatives March 12, 2014.Karen L. Haas,Clerk
